Citation Nr: 0919173	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-19 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to 
December 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, denied entitlement to 
service connection for PTSD.

In September 2004, the Veteran and his spouse testified 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is of record. 

In July 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development and readjudication.  After accomplishing further 
action, the AMC continued the denial of the Veteran's claim 
(as reflected in a December 2008 supplemental statement of 
the case) and returned this matter to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

3.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and any 
diagnosis of PTSD was made based on an unverified account of 
in-service events given by the Veteran.

4.  The Veteran is not shown to have PTSD as a result of 
events during military service.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in November 2002.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in November 2002, June 2007, March 2008, 
and October 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in December 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claims.  Subsection (b)(3) 
was also added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  38 C.F.R. § 3.159 (b)(3) 
(2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in July 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, records 
from the Social Security Administration (SSA), and all 
relevant private and VA treatment records pertaining to his 
claimed disability have been obtained and associated with his 
claims file.  The Veteran also underwent a VA medical 
examination in November 2008 to determine the nature and 
etiology of his PTSD. 

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See  Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provide that corroboration must, and can only, be found in 
the service records." Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor," Dizoglio, 9 Vet. App. 
at 166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence," Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence." Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).

Factual Background

The Veteran contends that he currently suffers from PTSD, as 
a result of stressful events during active service.  
Considering the claim for service connection for PTSD, in 
light of the record and the governing legal authority, the 
Board finds that the claim is not warranted.

In the Veteran's August 1966 Report of Medical History, taken 
at the time of his enlistment physical examination, the 
Veteran reported depression or excessive worry, and loss of 
memory or amnesia.  The accompanying report of medical 
examination showed a normal psychiatric evaluation.  In a 
February 1967 report of medical history, the Veteran gave a 
history of head injury.  The physician's statement noted that 
three years earlier, the Veteran had received a concussion 
from a fall and could not recollect what happened.  This 
would have occurred prior to entry into service.  

Service treatment records also noted that in early August 
1967, the Veteran was seen at the psychiatric sick call for 
vague complaints related to forgetting.  A few days later, he 
was evaluated and the physician noted that the forgetting 
appeared to be psychogenic in origin.  During a mid-August 
1967 follow-up, the Veteran appeared angry at the army way of 
life, but denied that it was a problem for him.  A few days 
later, the Veteran was noted having shown some improvement 
regarding his immaturity.  

In the Veteran's November 1969 separation examination report, 
the Veteran noted a history of memory loss or amnesia; 
however, the report of medical examination marked psychiatric 
evaluation as normal. 

The Veteran's DD Form 214 indicates the Veteran's principal 
duty was as a personnel clerk.  The Veteran's record of 
assignments includes rifleman from October 1967 through June 
1968, clerk typist from June 1969 through February 1969, and 
supply sergeant from February 1969 through separation.  
Additionally, the Veteran's DD Form 214 does not show any 
foreign service.  The Veteran's record of assignments 
includes Fort Bliss, Texas, Fort Lewis, Washington, Fort Lee, 
Virginia, and Fort Carson, Colorado.  He was never at an 
overseas duty station.

In his claim for service connection for PTSD, the Veteran 
explained that in early 1966, when he was assigned to E 
Company at Ft. Bliss, Texas, he witnessed an automobile 
accident in which a car "plowed into" his unit as they were 
performing an early morning physical training (PT) run.  The 
Veteran stated that the captain of the unit, along with two 
other soldiers, was seriously injured, and he was unaware if 
they survived.  

In a written statement by the Veteran dated in December 2002, 
the Veteran claimed he had three specific stressors that had 
contributed to his PTSD.  First, the Veteran described 
witnessing the death of his commanding officer (CO) shortly 
after enlisting in the military.  The Veteran claimed that 
while on a morning PT run his unit was "plowed into" by an 
automobile.  The guide-on bearer was thrown back into the 
Veteran, but the Veteran was uninjured.  He immediately got 
to his feet and could hear his CO gasping for breath, lying 
on the ground in a pool of blood.  Second, the Veteran had to 
deal with hearing about the death of friend and co-worker 
Second Lieutenant (2LT) [redacted] in Vietnam.  The Veteran 
stated he met 2LT [redacted] while they were stationed together in 
Ft. Carson, Colorado.  They had similar background and became 
friends.  2LT [redacted] received orders to Vietnam and, although 
the Veteran did not leave the United States, he subsequently 
heard of the death of his friend during hostile action a few 
weeks later.  The third stressor is the death of friend and 
co-worker Sgt. [redacted], who was also stationed with the 
Veteran at Ft. Carson, Colorado.  Likewise, the two had 
similar backgrounds, and worked together closely.  During 
leave in 1969, Sgt. [redacted] was killed during an auto accident 
in Iowa.  In his letter, the Veteran related years of dealing 
with survivor's guilt, depression, and avoidance.

In a lay statement submitted by the Veteran's wife dated in 
December 2002, she stated that the Veteran changed 
significantly after his time in the military.  She observed 
that he became sullen, moody, and stopped sleeping through 
the night.  He also became more of a loner, had no close 
friends, and only socialized with his family.  

In a January 2003 emergency room summary, the Veteran's wife 
stated that he Veteran had a mental status change with 
flashbacks after a possible allergic reaction.  In the 
January 2003 consultation, the Veteran gave a history of PTSD 
from Vietnam, and shrapnel in several areas of soft tissue 
from an injury in Vietnam.  In a later consult, the Veteran 
also noted problems sleeping, and "being busy during the 
night" with the suggestion being that it is related to his 
PTSD. 

The Veteran underwent a VA mental health evaluation in 
February 2003.  The Veteran stated that he did not trust the 
government or the therapist.  The Veteran was emotional and 
stated that he would not share much.  He mentioned working in 
Operation Garden Plot, and that he had several secret 
clearances.  The social worker noted that the Veteran 
appeared to have been involved in secret missions; however, 
the Veteran was very guarded and did not share much more. 

In a February 2003 VA mental heath intake summary, the 
Veteran presented tearful and depressed with a long history 
of compulsive thinking about incidents in Vietnam, 
nightmares, vivid dreams, and poor sleep.  He denied any 
history of mental illness, depression, or suicidal 
tendencies.  He stated he was in Vietnam from 1966 to 1969, 
and brought with him the handwritten note of his experiences, 
but refused to talk about them.  The psychiatrist evaluated 
the Veteran and found he was alert, oriented, and 
cooperative, but guarded and tearful when tried to talk about 
the nightmares.  His mood was depressed, thoughts were clear, 
and speech was slow, goal directed, and coherent.  The 
psychiatrist was unable to assess his memory, as the Veteran 
was very selective and guarded, but was able to recall recent 
incidents of his medical care in detail.  The psychiatrist, 
T. M., M. D., diagnosed PTSD. 

In a letter dated in March 2003, the Veteran reiterated his 
three claimed stressors.

The Veteran had a VA PTSD clinical team (PCT) evaluation in 
March 2003.  At that time, the Veteran appeared significantly 
depressed.  He stated he was feeling better in terms of 
recent medical problems.  The counselor noted that although 
the Veteran's DD-214 indicated he was a personnel specialist, 
the Veteran claimed to have been a trained infantryman.  The 
Veteran denied any overseas service, and the DD-214 stated 
the same.  The Veteran stated that he was "supposed to 
deploy" but would not talk about the operation or the 
specific nature of his participation in Operation Garden 
Plot.  He was emotional and stated he had been given orders 
not to speak of what happened until a generation passed.  The 
counselor noted that he did not receive friendly nor hostile 
fire, was not wounded in combat, was not a prisoner of war, 
did not observe nor participate in atrocities, and had no 
combat exposure.  

During the examination, the Veteran declined to discuss the 
military-related trauma and provided a copy of a handwritten 
report of his stressors.  The Veteran's symptoms included 
frequent nightmares, frequent waking, and since being 
prescribed steroids for an allergic reaction, it had been 
worse.  The Veteran reported some auditory disturbances, such 
as hearing voices or sounds, and occasional olfactory 
disturbances such as the smell of something cooking.   He 
reported social withdrawal and feeling ill at ease around 
others, difficult concentrating, and paying attention 
exhibited during interview.   The counselor found no history 
of psychiatric admissions, but a history of other medical 
illnesses.  The counselor stated that the Veteran met the 
DSM-IV criteria for depression and some criteria for PTSD.  
The counselor noted that the Veteran's report of his military 
experiences did not clearly establish the existence of a 
traumatic event which evoked "intense fear, helplessness, or 
horror."  She noted that the Veteran reported numerous 
somatic symptoms in extensive detail and was preoccupied with 
his physical health.  The counselor opined the Veteran had 
major depressive episode and ruled out PTSD and somatoform 
disorder.   

In a June 2003 letter the Veteran's private primary care 
physician, W. W., D. O.  stated that the physician had 
treated the Veteran for over 33 years and during that time 
had seen his personality on several levels.  The physician 
disagreed with the prior VA decision and examination in which 
the Veteran was found not to have PTSD, and noted some of the 
Veteran's symptoms associated with PTSD.  The physician 
stated that he had personally seen or had discussed with the 
Veteran his re-experiencing a traumatic event, numbing 
responses, exaggerated startle, difficulty concentrating, 
memory impairment, survivor's guilt, and sleep difficulties. 

In September 2003, the Veteran submitted a buddy statement 
from D. L. F. stating that he remembered the Veteran telling 
him about the auto accident that either seriously injured or 
killed the Veteran's commanding officer while in service.  

An October 2003 letter from the Veteran's wife was also added 
to the Veteran's claims file.  The letter listed reasons why 
the Veteran's wife felt that the Veteran's claimed PTSD is 
related to his military service. 

In another letter provided by the Veteran's private primary 
care physician dated in March 2004, he stated that he 
diagnosed the Veteran's PTSD as a result of his witnessing 
and participating in traumatic injury and/or loss of life 
while in the US Army Infantry during the Vietnam era. 

In September 2004, the Veteran had a hearing at the RO with a 
DRO.  During the hearing the Veteran stated that he was a 
part of a secret operation that deployed to Vietnam after 
Martin Luther King's death as part of the operation Garden 
Plot Extension.  He stated that his unit did not go, just two 
people, and that there are no records of him being deployed. 
The Veteran underwent another VA PCT evaluation in November 
2004.  The psychologist noted the Veteran's MOS as 
infantryman; he had service in a war zone, wounded in combat 
action, and combat exposure to friendly or hostile fire.  The 
psychologist stated that the Veteran had significant 
traumatic stressors in which he was in Vietnam on a secret 
mission as a sniper and his buddy was killed in front of him.  
He stated that he found out later that the Army had told his 
buddy's family that he had died in a car accident.  The 
Veteran described being wounded by an explosion and 
witnessing numerous traumatic deaths and injuries.  The 
psychologist stated that the Veteran's current symptoms 
consisted of nightmares, intrusive memories, intense 
psychological distress at exposure to cues, physiological 
reactivity on exposure to cues, avoidance of trauma-related 
stimuli, and hyperarousal.  The psychologist opined the 
disturbance caused clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  Furthermore, the psychologist noted that the 
Veteran met the criteria for PTSD and that the Veteran's PTSD 
difficulties are specific to combat experiences in war.  

In a July 2005 VA psychiatry evaluation, the Veteran 
complained that his PTSD had worsened since he was denied 
social security benefits.  The Veteran verbalized intense 
anger, and complained of chronic insomnia, tearfulness, 
decreased concentration, and irritability.  He stated his 
wife recently awoke with his hands around her neck.  He 
repeated his recollection of being in Vietnam as a sniper for 
9 days, and watching his friend and fellow solider die.  The 
doctor diagnosed PTSD and depressive disorder NOS, with a GAF 
of 50. 

In an August 2005 VA psychology progress note, the Veteran 
stated the medication was helping and his wife and daughter 
noticed he had been less agitated.  The Veteran mentioned he 
had fewer bad thoughts and was primarily concerned with his 
finances as he has not been able to find employment.  The 
physician discussed coping techniques and ways to deal with 
the stress and depression. 

In a September 2005 VA psychology follow-up, the Veteran 
asked to see his DD-214.  He stated that he was originally 
told his records were burned, and then he received them, but 
only got 23 pages.  The physician noted that the DD-214 did 
not state he served time overseas in a foreign country and 
the Veteran could not account for that; however he continued 
to assert that he served in Vietnam with Special Forces.  The 
diagnosis was recurrent major depressive disorder. 

In a January 2006 VA psychology progress note, the Veteran's 
chief complaint was depression.  He stated he was frustrated 
with having to return to the clinic and his repeated denials 
of disability.  He did not mention PTSD or symptoms of such.  

In a November 2008 VA PTSD examination report, the Veteran 
stated he had served in Vietnam and was exposed to combat.   
The psychologist noted service in combat but no war wounds.  
The psychologist also noted that the Veteran witnessed or was 
confronted with events or events that involved actual or 
threatened death or serious injury or a threat to the 
physical integrity of self or others, and that his response 
involved intense fear, helplessness, or horror.  The 
psychologist checked that the Veteran has sustained life 
threats in heavy combat conditions, was wounded in combat, 
witnessed numerous traumatic deaths and injuries, lost close 
friends, and saw numerous maimed, mutilated, and burned 
bodies.  The Veteran stated that he worked most of his life 
in collection agencies and also worked as a school bus 
driver.  He stated that he was accused of "man-handling" a 
student and fired after nine years due to his irritability 
and difficult controlling his anger.  He was also involved in 
a physical altercation with a co-worker while working in the 
credit business.  The Veteran has inadvertently hit and 
choked his wife during nightmares, and stated he had problems 
controlling his agitation and anger, generally resulting in 
verbal outbursts of anger.  The Veteran stated he drank 
heavily during Vietnam but did not continue after discharge.  
The psychologist noted that the Veteran's social functioning 
was impacted by mental heath symptoms including irritability, 
circumstantial thoughts, depressed mood, anxiety, problems 
controlling anger, agitation, and difficulty with memory.  
His occupational functioning was also noted to be impacted by 
mental health symptoms.   

The mental status examination found the Veteran alert, 
oriented, and cooperative.  He had short term memory 
impairment, depressed mood, verbal aggressiveness, sleep 
impairment.  When asked to describe one or two incidents that 
were particularly traumatic, the Veteran mentioned the death 
of his commander when an automobile "plowed through" his 
unit, and the death of his friend Lt. [redacted].  The Veteran was 
experiencing nightmares, intrusive memories, and intense 
psychological distress at exposure to cues.  The physician 
diagnosed PTSD and assigned a global assessment functioning 
(GAF) score of 50.  

Analysis

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires the Veteran to have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory", i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Notwithstanding the Veteran's current diagnoses of PTSD, in 
this case, the claim must be denied because objective 
evidence does not show that the Veteran engaged in combat 
with the enemy, and there is otherwise no credible evidence 
that any of the Veteran's claimed in-service stressors 
occurred.

It is apparent that the VA mental health examiners who 
provided the diagnosis of PTSD either did not review the 
claims folder, or were incapable of correctly reading the 
service personnel records which show absolutely NO service 
outside of the continental United States.  A record of 
assignments indicates his principal duty was as a personnel 
clerk.  The Veteran's DD Form 214 does not reflect any awards 
or decorations typically associated with combat.  
Furthermore, his DD-214 does not show any foreign service.  
The Board points out that no other objective indication of 
combat been provided.  In other words, combat has not been 
established by objective, competent, and factual evidence of 
record.  See VAOPGCPREC 12-99 at p. 4.  Consequently, the 
occurrence of the Veteran's claimed stressors cannot be 
established on the basis of his assertions, alone.  The 
record must contain evidence that corroborates the occurrence 
of his alleged stressors.

In this case, there simply is no evidence to corroborate the 
occurrence of the Veteran's alleged in-service stressors.  VA 
also sought to independently verify the specific incident in 
which the Veteran indicated that he witnessed, the car 
accident involving his commanding officer.  However, the 
Veteran's stressor account was not corroborated by any 
objective documentary evidence from his period of active 
duty.  The National Personnel Records Center (NPRC) was 
unable to verify the events as the Veteran described.  The RO 
also researched the deaths of the Veteran's claimed fellow 
servicemen.  While the records could give some details on the 
deaths of these individuals, U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)) was unable to 
verify that the Veteran had a personal connection with either 
of the deceased servicemen. 

The Board further notes that the Veteran also has not 
provided sufficient details to warrant any additional 
attempts to independently verify the occurrence of the 
claimed stressful events, and has not provided any other 
objective evidence-to include statements from other 
witnesses, numbers and full names of causalities witnessed, 
or any additional unit designations to the company level-to 
establish the occurrence of the claimed in-service stressful 
event, the car accident.  Although the Veteran submitted a 
statement from a fellow serviceman, the buddy admits that he 
did not witness the accident, but remembered being told of 
the accident by the Veteran.

In light of the foregoing evidence, the Board must conclude 
that there is no there is no verified or verifiable stressor 
to support the claim.  Simply stated, combat has not been 
established, the occurrence of none of the Veteran's specific 
in-service stressful experiences has been corroborated by 
credible evidence, and the evidence provided by the Veteran 
does not present any basis for further developing the record 
in this regard.

Furthermore, although the Veteran was diagnosed with PTSD by 
T.M., M.D. in February 2003, W. W., D.O. in June 2003, and C. 
P., M.D, in July 2005, there is no indication that at the 
time of diagnosis the physicians conducted a comprehensive 
review of the entire claims file, including the Veteran's 
service treatment records or service personnel records.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that is 
based on history furnished by the veteran that is unsupported 
by clinical evidence is not probative); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).

The VA examination report dated in November 2008 does state 
that the claims file was reviewed; however, the examiner 
inaccurately noted the Veteran as a combat veteran in Vietnam 
and failed to address broad inconsistencies between the 
service record and the Veteran's recitation of his medical 
and service history.  Therefore, the Board finds that these 
opinions are not persuasive, as the conclusions appear to 
have been based solely on the Veteran's own reported history, 
and not on consideration of the actual, contemporaneous 
evidence, which differs considerably on the Veteran's 
military experiences as well as lacks verification of the 
Veteran's in-service stressors.  The Board reiterates that as 
a medical opinion can be no better than the facts alleged by 
the Veteran; an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran and his wife in 
connection with the appeal.  The Board does not doubt the 
sincerity of the Veteran's belief that he has PTSD as a 
result of events during military service.  However, questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). Consequently, the lay 
assertions as to the nature, onset, or etiology of his 
claimed PTSD disability have no probative value. 

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


